         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TEXAS ATLANTIC HOSPITALITY, LLC,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-163

                  ASHLEY BROWN,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated December 4, 2019, adopting the U.S. Magistrate

                      Judge's Report and Recommendation as the opinion of this Court, Plaintiff's case is REMANDED to

                      Liberty County and Defendant's motion to proceed in forma pauperis is DISMISSED as moot.

                      This case stands closed.




            Approved by: ________________________________
                          _________
                                 __________
                                         ______
                                             _ _____________
                                                          _




            December 11, 2019                                                   Scott L. Poff
           Date                                                                 Clerk
                                                                                  erk



                                                                                (By)
                                                                                  y) Deputy
                                                                                     Deputty Clerk
GAS Rev 10/1/03
